Filed 7/15/22 P. v. Courts CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                       (Siskiyou)
                                                            ----
 THE PEOPLE,                                                                             C094638

                    Plaintiff and Respondent,                        (Super. Ct. No. SCCRCRF20201577)

           v.

 JEFFERSON ERNEST COURTS,

                    Defendant and Appellant.


         Defendant Jefferson Ernest Courts was charged with unlawful possession of a
firearm and unlawful possession of ammunition. At trial, the prosecution developed an
alternative factual theory of guilt on the ammunition offense that was not shown by
evidence presented at the preliminary hearing, and that was supported by the testimony of
a prosecution witness who did not testify at the preliminary hearing. After a jury found
defendant guilty of both offenses, the trial court imposed an aggregate sentence of seven
years and four months in state prison. On appeal, defendant claims trial counsel provided
ineffective assistance of counsel by failing to object to the witness’s testimony and
presentation to the jury of the alternative factual theory.
         Concluding that defendant has failed to demonstrate prejudice from any deficient
performance by trial counsel, we affirm.




                                                             1
                  FACTUAL AND PROCEDURAL BACKGROUND
       A January 2021 information, filed after a preliminary hearing, charged defendant
with two offenses: possession of a firearm by a felon (Pen. Code,1 § 29800, subd. (a)(1);
count 1), and unlawful possession of ammunition (§ 30305, subd. (a)(1); count 2).
Specifically, the information alleged that: (1) on December 26, 2020, having previously
been convicted of a felony, defendant possessed a “Ruger .22 revolver” in Siskiyou
County; and (2) on the same date and in the same county, defendant “own[ed],
possess[ed], and ha[d] under [h]is control ammunition.”
       The following facts emerged at trial. Around 5:00 p.m. on December 26, 2020, a
Siskiyou County reserve deputy sheriff was in civilian clothes and driving his car when
he saw defendant walking on a road with a woman and a dog. The reserve deputy was
driving in the area because he had heard gunshots and wanted to “check it out to see what
it was.” “It ended up being some neighbors target practicing,” the reserve deputy
testified at trial. Defendant waved down the reserve deputy, who stopped his car.
Defendant asked for a ride into a nearby town.
       After observing a “revolver pistol” “tucked in [defendant’s] waistband in his
pants,” the reserve deputy declined defendant’s request. But as the strangers walked
toward the nearby town, the reserve deputy called the “sheriff’s department dispatch,”
and “follow[ed] behind” them in his car, maintaining a distance of about 100 yards.
About 10 minutes later, a patrol vehicle approached from the opposite direction. As the
patrol vehicle got closer, the reserve deputy saw defendant “basically run to the left side
of the road and pull[] the gun out of his waistband and throw it under a bush that was on
the side of the road.” Defendant used both of his hands.




1      Undesignated statutory references are to the Penal Code.

                                             2
        The sergeant driving the patrol vehicle also saw defendant “tossing something
under a bush at the shoulder” of the road as he approached. The sergeant may have seen
two tosses, but not more than two. The reserve deputy told the sergeant that he had seen
defendant “throw [a] gun under” the same bush. When the sergeant went to the bush, he
saw “two boxes of .22 ammunition, a few loose rounds on the ground and the revolver.”
The three items were within inches of each other.
        On cross-examination, the sergeant: (a) testified that he was about 20 yards away
from defendant when he saw defendant make the tossing motion(s), and agreed with
defense counsel that it was possible defendant “threw something at the bush . . . like a
stick for a dog” or a “vodka bottle”; (b) recalled seeing a vodka bottle during the incident,
and after initially testifying that he did not remember where he saw it, explained he
thought he saw the bottle in a backpack that belonged to the woman who was with
defendant; (c) agreed with defense counsel that the gun he found under the bush on the
side of the road was a “suitable weapon for target shooting.”
        The sergeant detained defendant, and patted him down, but “didn’t go into his
pockets.” The sergeant found no contraband on defendant.
        A later, “more thorough,” search of defendant at the county jail by a correctional
deputy uncovered five .22-caliber, long-rifle rounds in defendant’s pants pocket. The
correctional deputy noted that finding in a jail report.
        The correctional deputy did not testify at defendant’s preliminary hearing, at
which no mention was made of the discovery of bullets in defendant’s pockets at the
county jail. Nor was the correctional deputy’s jail report ever disclosed to the defense.
Also, in a February 2021 trial brief, the prosecution did not name the correctional deputy
as an expected witness at the trial, which occurred in April 2021.
        A pretrial defense pleading did discuss the discovery of bullets in defendant’s
pockets at the county jail and also identified by name the correctional deputy who
testified at trial.

                                              3
       After the close of evidence, the trial court instructed the jury: “[I]n count 2 . . . the
defendant is charged with unlawful possession of ammunition. The People have
presented evidence of more than one act to prove that the defendant committed this
offense. [¶] You must not find the defendant guilty unless you all agree that the People
have proved that the defendant committed at least one of these acts and you all agree on
which act he committed.”
                                               I
                                      Closing Argument
       The prosecutor told the jury: “[Defendant] possessed a firearm. How do we know
this? We know this from a couple different reasons. We have direct evidence that [the
reserve deputy] saw the firearm in his waistband. He described the curved handle, the
curved handle of the revolver as distinct from a semiautomatic pistol.” “A short time
later we have [the] [s]ergeant . . . arrive and upon [his] arrival [the reserve deputy] who
had been following [defendant] the entire time sees [defendant] shuffle to the side of the
road opposite to which he was walking and sort of gently . . . push something underneath
the bush.” “[The] [s]ergeant . . . also saw that.” And then, “low [sic] and behold,” a gun
is found where defendant was seen “plac[ing] the gun.”
       Regarding count 2, the prosecutor told the jury: “So how do we know that he
knew he possessed the ammunition?” “He hid it. Saw law enforcement coming, he
threw it down. It was in his pocket.”
       Later, the prosecutor explained to the jury: “There is a little twist though with
count 2 because there were multiple we’ll say bundles of ammunition possessed. So all
of you need to agree which bundle, if any, [defendant] possessed. Was it the bundle in
the box that was . . . underneath the bush collectively, all of that ammunition underneath
the bush? Was it the ammunition in his pocket at the jail?”
       “So I submit that there are two essential bundles or categories of ammunition that
were recovered at the scene and then that recovered from [defendant’s] person in the jail.

                                               4
You all have to agree which if any of those actually happened. You can all agree that
they both happened, that’s fine too, and I submit to you that they both happened, but the
unanimity aspect of this requires that you all agree that he did at least one of those things
either in the jail or the ammunition under the bush.”
       Addressing the notion of “reasonable doubt,” the prosecutor told the jury: “Could
it be a coincidence that [defendant] happened to go underneath the bush and act like he
was throwing something underneath that bush and a firearm was discovered underneath
the bush along with appropriately sized ammunition? It’s not impossible, so it is
possible. Is it reasonable? No.”
       Defense counsel told the jury: “What I think happened . . . is a young man and a
young woman went for a walk on a nice day after Christmas, shared a bottle of vodka.
They got lost, they asked for help getting into town because it was getting dark. They got
refused. They started walking again and much to their surprise they were proned out at
gunpoint a few minutes after they were refused a ride. [¶] [The] [s]ergeant . . . found a
bottle of vodka in the bush. Wasn’t in his report but he remembers it today. You have to
look carefully at what the witnesses actually said under oath.”
       A bit later, defense counsel told the jury: “When you have two reasonable
scenarios, tie goes to the defendant. Tie goes to [defendant]. So if you find it reasonable
that the evidence points to a guy and his girlfriend taking a walk, drinking some vodka,
throwing the bottle and maybe there’s some furtive movement, maybe there’s -- you
know, really bad luck to be a felon and proned out near a bush where there’s a target
pistol and some ammunition. [¶] I think it’s much more plausible personally that they
went for a walk and threw a bottle of vodka out of the way because -- you know, for
whatever reason they didn’t want to have the alcohol with them, but that wouldn’t be a
crime.”
       Later still, defense counsel argued: “I don’t know about you but it seems to me
that in the officer coming to a scene worried that an armed individual has to be

                                              5
apprehended and may have some contraband on their person you’re going to search them
very carefully . . . . Pretty sure that pat down was pretty thorough, I don’t care how many
pockets he had. No bullets, nothing in the pockets. That doesn’t make sense.
         “I can’t explain how there’s bullets in the pockets when he gets to jail but it seems
very unlikely that [defendant] went out and found more bullets, that he picked them up
off the floor of the patrol car.
         “So what happened? I don’t know. But that’s not my job to explain how that
happens. Unfortunately I don’t have the reports from the jail to investigate in any kind of
detail whether they were pockets in the vest, pockets in the pants, you know, any of that.
That’s very disappointing to say the least.”
         “We know that what brought reserve deputy to the scene at the front of his road
was the sound of target [s]hooting. There’s other people in the area with guns shooting
guns.”
         “And I submit he did not have a gun on him of any kind or ammunition of any
kind. He had a bottle of vodka that he got rid of. Where did the gun in the bush come
from? I don’t know, one of the target shooters put it down and was going to come back
for it later. Who knows. It’s not my problem.”
                                               II
                                   Verdicts And Sentencing
         The jury found defendant guilty on both counts and after finding “true” prior strike
allegations, the trial court imposed an aggregate sentence of seven years and four months
in state prison, consisting of: six years for count 1 (the upper term of three years,
doubled for the prior strikes), with a consecutive term of 16 months on count 2 (one-third
the middle term of two years, doubled for prior strikes).
         Defendant timely appealed.




                                               6
                                       DISCUSSION
       Defendant’s ineffective assistance of counsel claims concern trial counsel’s
failures to object to: (1) any and all trial testimony of the correctional deputy who was
not on the prosecution’s pretrial witness list and did not testify at the preliminary hearing;
(2) admission of testimony by the correctional deputy regarding his jail report, which had
never been disclosed to defendant; and (3) the alternative factual theory of liability for
count 2 presented by the prosecution at trial that was not shown by evidence presented at
the preliminary hearing -- ammunition found in defendant’s pockets at the county jail.
Accordingly, defendant contends, we must reverse his conviction for unlawful possession
of ammunition. The People argue there was no ineffective assistance of counsel.
       Assuming for the sake of argument that counsel’s performance was deficient, the
claims are unpersuasive because defendant has failed to demonstrate prejudice.
                                               I
                                Background Legal Principles
                                              A
                           Criminal Defendant Discovery Rights
       As relevant here, section 1054.1 provides: “The prosecuting attorney shall
disclose to the defendant or his or her attorney all of the following materials and
information, if it is in the possession of the prosecuting attorney or if the prosecuting
attorney knows it to be in the possession of the investigating agencies: ¶] (a) The names
and addresses of persons the prosecutor intends to call as witnesses at trial. [¶] . . .[¶]
(f) Relevant written or recorded statements of witnesses . . . whom the prosecutor intends
to call at the trial, including any reports or statements of experts made in conjunction with
the case, including the results of physical or mental examinations.”
       Accordingly, the prosecution must “disclose the names and addresses of persons
whom they intend to call as witnesses at trial, if such information is known or is
reasonably accessible.” (In re Littlefield (1993) 5 Cal.4th 122, 135-136.)

                                               7
       Upon a showing that a discovery violation has occurred, section 1054.5,
subdivision (b) authorizes the trial court to “make any order necessary to enforce the
provisions of this chapter, including . . . delaying or prohibiting the testimony of a
witness or the presentation of real evidence, continuance of the matter, or any other
lawful order. Further, the court may advise the jury of any failure or refusal to disclose
and of any untimely disclosure.”
       Excluding evidence for a violation of the discovery statutes is a severe remedy that
a trial court should use “only if all other sanctions have been exhausted.” (§ 1054.5,
subd. (c).) Exclusion of evidence for a discovery violation “is not an appropriate remedy
absent a showing of significant prejudice and willful conduct motivated by a desire to
obtain a tactical advantage at trial.” (People v. Jordan (2003) 108 Cal.App.4th 349, 358.)
       “ ‘[W]hen nondisclosure of the identity of a crucial witness will preclude effective
investigation and cross-examination of that witness, the confrontation clause does not
permit the prosecution to rely upon the testimony of that witness at trial while refusing to
disclose his or her identity.’ ” (People v. Valdez (2012) 55 Cal.4th 82, 107.)
                                              B
           Due Process Right To Notice Of The Nature Of A Criminal Charge
       “ ‘[A] defendant may not be prosecuted for an offense not shown by the evidence
at the preliminary hearing or arising out of the transaction upon which the commitment
was based.’ (People v. Burnett (1999) 71 Cal.App.4th 151, 165-166 . . . .)[2 ] ‘The




2       But cf. People v. Sorden (2021) 65 Cal.App.5th 582, 605, 606, 608 [distinguishing
Burnett, and rejecting the argument that defendant’s due process rights were violated
when “he was not put on notice of the charges against him” because the trial court
“allowed the jury to consider evidence . . . that was not presented at the preliminary
hearing” and explaining that “[t]he error in [defendant’s] reasoning is that he is focusing
on the evidence presented at the preliminary hearing and at trial (which was different),
rather than on the offense alleged in the information, shown at the preliminary hearing,

                                              8
“preeminent” due process principle is that one accused of a crime must be “informed of
the nature and cause of the accusation.” [Citation.] Due process of law requires that an
accused be advised of the charges against him so that he has a reasonable opportunity to
prepare and present his defense and not be taken by surprise by evidence offered at his
trial.’ (People v. People v. Jones (1990) 51 Cal.3d 294, 317 . . . .)” (People v.
Dominguez (2008) 166 Cal.App.4th 858, 866.)
       As defendant concedes, this right is forfeited on appeal if not asserted in the trial
court. (People v. Burnett, supra, 71 Cal.App.4th at pp. 178-179.)
                                              C
                                 Ineffective Assistance Of Counsel
       To establish a violation of a criminal defendant’s constitutional right to effective
assistance of counsel, a defendant must show “counsel’s action was, objectively
considered, both deficient under prevailing professional norms and prejudicial.” (People
v. Seaton (2001) 26 Cal.4th 598, 666, citing Strickland v. Washington (1984) 466 U.S.
668, 687 [80 L.Ed.2d 674, 693].) “Failure to make the required showing of either
deficient performance or sufficient prejudice defeats the ineffectiveness claim.”
(Strickland, at p. 700 [80 L.Ed.2d at p. 702].)
        “[T]he burden is on the defendant to show (1) defense counsel failed to act in the
manner to be expected of reasonably competent attorneys acting as diligent advocates and
(2) it is reasonably probable that a more favorable determination would have resulted in
the absence of counsel’s failings.” (People v. Lewis (1990) 50 Cal.3d 262, 288.) A
reasonable probability is a probability sufficient to undermine confidence in the outcome.
(Strickland, supra, 466 U.S. 668 at p. 694 [80 L.Ed.2d at p. 698].) “The likelihood of a
different result must be substantial, not just conceivable.” (Harrington v. Richter (2011)



and proven at trial (all of which was the same . . .),” thereby “confus[ing] whether there
was a violation . . . with how” there was one].

                                              9
562 U.S. 86, 112 [178 L.Ed.2d 624, 647].) Stated differently, a “defendant must prove
prejudice that is a ‘ “demonstrable reality,” not simply speculation.’ ” (People v.
Fairbank (1997) 16 Cal.4th 1223, 1241.)
                                             II
                         Defendant Cannot Demonstrate Prejudice
       Here, excluding all of the custodial deputy’s testimony, the prosecution presented
evidence that: (1) a reserve deputy who saw a .22-caliber revolver in defendant’s
waistband when the two had a brief roadside conversation, reported his sighting to the
“sheriff’s department dispatch” and followed behind defendant in his car while defendant
walked along the road; (2) as a patrol car approached from the opposite direction, the
reserve deputy saw defendant “basically run to the left side of the road and pull[] the gun
out of his waistband and throw it under a bush that was on the side of the road”; (3) a
sergeant driving the patrol car that approached defendant from the opposite direction saw
defendant “tossing something under a bush at the shoulder”; (4) the sergeant found “two
boxes of .22 ammunition, a few loose rounds on the ground and the revolver” “within
inches of each other” under the bush where defendant was seen making hand movements
moments earlier.
       Based on this evidence, it is not reasonably probable the jury would have
concluded defendant did not possess the ammunition found under the roadside bush. The
jury found defendant possessed the gun he was seen by two witnesses furtively tossing
under the roadside bush when a sheriff’s deputy was approaching him. The .22-caliber
gun was capable of holding the .22-caliber bullets found near the gun under the same
roadside bush. It is unreasonable to believe the jury would have found it a coincidence
that defendant discarded the gun, but not the bullets fitting the gun when both were found
at the same time and in the same place, and close in time to when defendant was seen
discarding items in that location.



                                             10
       Defendant’s argument to the contrary relies on his observations of imperfections
in the prosecution’s case, including: (1) minor discrepancies in the testimonies of the
reserve deputy and the sergeant characterizing how defendant moved the revolver and
ammunition under the bush (whether he “threw” the items, “put” them there, or “tossed”
them there); (2) the absence of fingerprint evidence, photographs, and bodycam footage;
(3) that others were engaged in target practice with firearms in the area; (4) that the
sergeant agreed it was possible that defendant threw a stick for his dog or a vodka bottle;
and (5) that the sergeant recalled seeing a vodka bottle on the scene (in defendant’s
girlfriend’s backpack). Those observations, taken together, simply do not amount to a
“substantial” (rather than just “conceivable”) likelihood of a different outcome.
Accordingly, defendant’s claims a more favorable outcome would have resulted had trial
counsel objected to the custodial deputy’s testimony are unpersuasive. (Cf. People v.
Smith (2011) 198 Cal.App.4th 415, 429-430 [rejecting an ineffective assistance of
counsel claim because it was not reasonably probable the jury would have concluded that
defendant did not commit the relevant offense].)
       Similarly, there is no substantial likelihood that, had defense counsel objected to
the prosecution’s introduction of an alternative factual theory of liability for the
possession of ammunition charge that was not identified at the preliminary hearing, and
had the trial court agreed this was a problem, the prosecution would not have simply
elected to forgo that alternative theory in closing argument to the jury, given the strength
of the trial evidence on the factual theory that was identified at the preliminary hearing.
(Cf. People v. Brown (2017) 11 Cal.App.5th 332, 341 [when the constitutional right to a
unanimous jury is implicated, and the evidence shows the commission of more than one
act vis-à-vis a charged offense, the prosecution can -- in closing argument -- make an
election by tying each specific count to specific criminal acts elicited from the victims’




                                              11
testimony].) Accordingly, defendant’s claim of prejudice resulting from trial counsel’s
failure to object to the alternative factual theory is unpersuasive.3
       Defendant’s contention that his conviction on count 2 “would have been reversible
per se” -- had trial counsel objected to the alternative factual theory -- is unavailing.
Defendant cites Burnett and Dominguez for support but those cases do not stand for a
“reversible per se” proposition. (See People v. Dominguez, supra, 166 Cal.App.4th at
p. 868, fn. 3 [observing that Burnett “did not reverse the conviction on the ground the
error was reversible per se”]; id. at p. 870 [“we need not decide whether the error should
be considered reversible per se”].)
       Even if a “reversible per se” proposition were applicable, it would apply only if
the claim were preserved. Here, because (as defendant concedes) trial counsel did not
object, the claim is forfeited on appeal and Strickland applies. (People v. Burnett, supra,
71 Cal.App.4th at p. 151; see also People v. Mesa (2006) 144 Cal.App.4th 1000, 1008-
1009 [“the Strickland ‘reasonable probability’ standard applies to the evaluation of a
Sixth Amendment claim of ineffective assistance of counsel, even when defense
counsel’s alleged error involves the failure to preserve the defendant’s federal
constitutional rights”].) And, as we explained above, under Strickland, defendant has not
shown ineffective assistance of counsel.




3      Because we conclude defendant has not demonstrated ineffective assistance of
counsel, we reject defendant’s claim of “cumulative error” and/or “cumulative
prejudice.” (Capitalization omitted.) (See People v. Burgener (2003) 29 Cal.4th 833,
884 [“Having found no ineffective assistance, we necessarily reject defendant’s claim of
cumulative error”]; People v. Tully (2012) 54 Cal.4th 952, 1021 [“We have rejected
[defendant’s] claim of errors or, if error, of individual prejudice, and therefore he could
not have suffered cumulative prejudice”].)

                                              12
                                   DISPOSITION
       The judgment is affirmed.



                                            /s/
                                            Robie, Acting P. J.



We concur:



/s/
Duarte, J.



/s/
Krause, J.




                                       13